


Exhibit 10.54

 

Amendment to Employment Agreement

 

Amendment to Employment Agreement (this “Agreement”), dated as of December 30,
2008, by and between Scientific Games Corporation, a Delaware corporation (the
“Company”), and James C. Kennedy (“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of January 1, 2007 by and between the Company and Executive (the “Employment
Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein to bring the Employment Agreement into compliance with
Section 409A of the Internal Revenue Code of 1986 and the regulations and
Treasury guidance thereunder; and

 

WHEREAS, the amendments contemplated hereby are intended to bring the timing of,
and certain procedural aspects with respect to, certain payments under the
Employment Agreement into compliance with Section 409A but not to otherwise
affect Executive’s right to such payments.

 

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Section 4(f) of the Employment Agreement
is hereby amended by adding the following three sentences at the end thereof:

 

“To the extent any payments of money or other benefits due to Executive
hereunder could cause the application of an acceleration or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payments or other benefits shall be restructured,
to the extent possible, in a manner determined by the Company that does not
cause such acceleration or additional tax.  To the extent any reimbursements or
in-kind benefits due to Executive under this Agreement constitute deferred
compensation under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).  Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code.”

 

2.                                      Section 5(f) of the Employment Agreement
is hereby amended by deleting the end of the first sentence commencing with “and
such amount” and replacing such portion of the sentence with the following:

 

“and such amount shall be payable over a period of twelve (12) months after
termination in accordance with Section 5(g) of this Agreement; provided,
however, to the extent that such foregoing amount is exempt from Section 409A
and/or if such Change in Control constitutes a change in ownership, change in
effective control or a change in ownership of a substantial portion of the
assets of the Company under Regulation Section 1.409A-3(i)(5), the foregoing
amount, as well as the amount payable under Section 5(e)(iv) of this Agreement,
shall be paid in a lump sum in accordance with Section 5(g) of this Agreement.”

 

--------------------------------------------------------------------------------


 

3.                                      Section 5(g) of the Employment Agreement
is hereby amended by substituting “Section 5(c)(ii), 5(e)(ii) or 5(f) (solely
with respect to the amount determined by reference to Section 5(e)(ii) and
subject to the proviso in the first sentence of Section 5(f))” for “Sections
5(c)(ii) or 5(e)(ii)” in the first sentence of such section.

 

4.                                      Section 5(k) of the Employment Agreement
is hereby amended by inserting the following new sentence after the first
sentence thereof:

 

“The Company shall provide Executive with the proposed form of release referred
to in the immediately preceding sentence no later than two days following the
Termination Date.  The Executive shall have 21 days to consider the release and
if he executes the release, shall have seven (7) days after execution of the
release to revoke the release, and, absent such revocation, the release shall
become binding.  Provided Executive does not revoke the release, payments
contingent on the release (if any) shall be paid no earlier than eight (8) days
after execution thereof in accordance with the applicable provisions herein.”

 

5.                                      Employment Agreement.  Except as set
forth in this Amendment, all other terms and conditions of the Employment
Agreement shall remain unchanged and in full force and effect.

 

6.                                      Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original and all of which shall constitute the same instrument.

 

7.                                      Headings.  The headings of the
paragraphs herein are included solely for convenience of reference and shall not
control the meaning or interpretation of any provision of this Amendment.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf as of the date first above written.

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC

 

 

 

 

 

 

 

By:

/s/ Ira Raphaelson

 

 

Name:

Ira Raphaelson

 

 

Title:

VP, General Counsel & Secretary

 

 

 

 

 

 

 

 

/s/ James C. Kennedy

 

 

Name:

James C. Kennedy

 

3

--------------------------------------------------------------------------------
